                                            Case 3:19-cv-02964-SI Document 53 Filed 09/12/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANAY EMMONS,                                     Case No. 19-cv-02964-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MOTION FOR
                                   9             v.                                        SUMMARY JUDGMENT
                                  10     FIRST STUDENT, INC.,                              Re: Dkt. No. 47
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 11, 2019, the Court held a hearing on defendant’s motion for summary

                                  14   judgment. After consideration of the parties’ briefing and arguments, the Court DENIES the motion.

                                  15          There are numerous genuine issues of material fact that amount to more than mere

                                  16   metaphysical doubts. For example, plaintiff offers evidence of pretext with respect defendant’s

                                  17   alleged legitimate nondiscriminatory/nonretaliatory reasons for terminating plaintiff. For each

                                  18   cause of action, defendant argues it had three legitimate reasons for terminating plaintiff: (1)

                                  19   misrepresentations plaintiff allegedly made when she applied for the job regarding her health; (2)
                                       that plaintiff could not safely perform her essential job duties due to her health conditions and (3)
                                  20
                                       that plaintiff abandoned her job and refused to engage in the interactive process. Dkt. No. 47-1 at
                                  21
                                       24 (Motion for Summary Judgment). The May 11, 2016 letter sent to plaintiff, giving her a deadline
                                  22
                                       of May 21, 2016 to respond or lose her job, failed to include her apartment number, even though,
                                  23
                                       allegedly, defendant had previously sent plaintiff correctly addressed correspondence. Dkt. No. 50-
                                  24
                                       2 ⁋ 8 (Janay Emmons Declaration In Support of Opposition).
                                  25
                                              Further, defendant argues Ms. Emmons was terminated on May 31, 2016, after a “lengthy
                                  26
                                       interactive process in which Defendant engaged with Plaintiff [starting on] March 16, 2016,” but
                                  27
                                       plaintiff ultimately refused to engage with defendant in the interactive process. Dkt. No. 51 at 12
                                  28
                                            Case 3:19-cv-02964-SI Document 53 Filed 09/12/20 Page 2 of 2




                                   1   (Reply) (emphasis original). But plaintiff testified she repeatedly tried to reach her manager, Mr.

                                   2   Cooper, prior to May 31, 2016 to no avail. Dkt. No. 50-2 ⁋ 8 (Janay Emmons Decl. In Support of

                                   3   Opposition). Further, testimony from Ms. Dagny — plaintiff’s former co-worker who was employed

                                   4   as a receptionist -- testified Mr. Cooper was “very aware” of Ms. Emmons’ calls and that he would

                                   5   “always have an excuse not to speak to [Ms. Emmons] even though he was the one requesting the

                                   6   call from her.” Dkt. No 50-1 at 20 at 20 (Ex. A to Seidl Declaration – Excerpts from Anya Dagny

                                   7   Deposition). The Court understands that Ms. Dagny was not at work from mid-April 2016 onwards.
                                       Dkt. No. 51 at 11 (Reply). However, her testimony supports plaintiff’s argument that defendant’s
                                   8
                                       proffered legitimate reasons for termination are pretextual due to the way in which plaintiff’s
                                   9
                                       supervisor allegedly treated her.
                                  10
                                              Because of this and other substantially disputed facts, the motion is DENIED.
                                  11

                                  12
Northern District of California
 United States District Court




                                              IT IS SO ORDERED.
                                  13
                                       Dated: September 12, 2020
                                  14
                                                                                      ______________________________________
                                  15
                                                                                      SUSAN ILLSTON
                                  16                                                  United States District Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
